[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 11-11331                  AUGUST 5, 2011
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK


                  D. C. Docket No. 1:10-cv-00062-WLS

JOSHUA WAYNE SUTTON,

                                                           Plaintiff-Appellant,

                                  versus

GEORGIA CORRECTIONAL INDUSTRIES,
BOB RICHARDSON,
MARK SHARP,
CLIVE OLIVER,
OFFICER CHILDS,

                                                        Defendants-Appellees.




                Appeal from the United States District Court
                   for the Middle District of Georgia


                             (August 5, 2011)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.
PER CURIAM:

           In his complaint in this case, Joshua Sutton claimed that, while he was

working as a prison inmate at a boot plant operated by Georgia Correctional

Industries (“GCI”), he suffered hand injuries due to the conduct of three GCI

employees, Mark Sharp, Cliff Oliver, and Officer Childs,1 and that such conduct

constituted cruel and unusual punishment, in violation of the Eighth Amendment

(as applicable to the States under the Due Process Clause of the Fourteenth

Amendment). Sutton sought compensatory and punitive damages against GCI and

the three men under 42 U.S.C. § 1983. He also sought compensatory damages

under Georgia tort law for negligence.

       GCI moved the district court to dismiss Sutton’s complaint on the ground of

Eleventh Amendment immunity. The three men moved for dismissal on the

ground that the complaint failed to allege a constitutional violation and that, if it

did, they were entitled to qualified immunity. The district court, in a

comprehensive order dated March 10, 2011, granted all the motions; it dismissed

GCI as immune from suit and the three men on the ground that the complaint



       1
            According to the complaint, as Sutton was operating a rubber mill, his glove and then
his right hand were pulled into the mill’s rollers. Sharp, Oliver, and Childs, were summoned to
the scene by another inmate and rebooted the mill to dislodge Sutton’s hand from the rollers.
Sutton lost three fingers and the feeling in his right hand as a result of the episode.

                                                2
failed to state an Eighth Amendment violation. The court declined to entertain the

negligence claim and dismissed it without prejudice.

      Sutton now appeals. We find no merit in the appeal. For the reasons stated

in the district court’s March 10 order, GCI was entitled to Eleventh Amendment

immunity, and that the complaint failed to state an Eighth Amendment claim

against the men.

      AFFIRMED.




                                        3